van eee government entities division department of the treasury internal_revenue_service te_ge eo examinations fown and country commons room chesterfield mo date release number release date uil code org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v o b you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number v porm 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or lixhibit a exhibit exhibit léxhibit a exhibit b lxhibit c form 6018-a year period ended 20xx org dba org address city state legend org organization name state state president vice president su compantes ae ra-1 ra-2 xx date address address city city co-1 ra co-2 president president co-5 co-6 co-4 vice co-3 issue whether org doing business as org is operated exclusively for purposes listed in sec_1_501_c_19_-1 whether the net_earnings of org inured to the benefit of the president whether org has satisfied the recordkeeping and reporting requirements set forth in ilr c sec_6001 and sec_6033 whether org’s exemption under ilr c sec_501 as an organization described in r c sec_501 should be revoked effective january 20xx alternatively if org’s exemption under sec_501 as an organization described in ilr c sec_501 is not revoked whether the income that org received from its kitchen and drink operations pool tables and juke box should be treated as unrelated_business_income under r c sec_512 and whether such income is subject_to tax pursuant to ilr c sec_511 facts background information org hereinafter referred to as org is a veterans organization that holds a group exemption for veterans organizations described in sec_501 org’s web page states that its mission is to unite veterans and their families by forming social clubs throughout the united_states which interact with other social veterans clubs org's website lists several advantages to be included in its group exemption as a subordinate organization these advantages include selling liquor operating on sundays holding bingo_games and obtaining liquor licenses in dry counties org’s website markets org and its group exemption to existing bars and restaurants located in state as a way to avoid restrictive local liquor laws and as a way to operate on a tax-exempt basis org’s website states that org will assist in a club's formation and application_for a liquor license org refers to its subordinate organizations as clubs org's website requires that its clubs have at least veteran members org also requires its subordinate organization to send it proof of all veterans affiliation one question that appears on org's web page is do have to be a members only club the response is a lthough the tax advantages of being a members only club are greater we do not require you to limit your organization to members your doors may be kept open by incorporating separately you form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended exhibit c form 6018-a ae lexhibit exhibit exhibit a exhibit b 20xx org dba org address ciry state keep control of your own club we only ask that you honor members of other chapters it is your choice if you wish to keep your doors open or closed org’s formation and purpose the org hereinafter referred to as org opened for business in 20xx under the org org learned about the hq from the president of the org’s daughter the org provided a packet of information to the president of the org to be filled out and filed with the org according to org's articles of incorporation the organization was formed to support all veterans and their families according to the bylaws org’s stated purpose is uniting fraternally veterans and the families of veterans in order to work together to better the lives of all veterans and their families and to assist with any difficulties encountered by them the bylaws further state that these purposes include but are not limited to the following v v v v n v v n v v helping fellow veterans and their families receive the benefits for which they are entitled finding employment for veterans and their families helping the homeless veterans find housing and re-adjust to civilian life carrying on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors sponsoring or participating in activities of a patriotic nature providing social and recreational activities for its members assisting the disabled and needy war veterans and their dependents promoting awareness of the prisoners of war and the missing in action issues promoting the general welfare and prosperity of all org corporations presenting and supporting the purposes of org before the public and the government org’s business operations business activities and members org operates its business on a cash_basis at address city state the building's facade exhibits signs reflecting the name org but no signs indicating that this is a veterans organization see exhibit the facility consists of a main floor with an area of approximately 20xx sq ft of space for dancing there are tables on the main floor and upstairs that surround the dance floor there are two full service bars and a kitchen in the back see exhibit sec_2 and there is another area co-1 in a separate room that has pool tables televisions dart boards and a juke box co-1 has a separate entrance that can be accessed from outside the building by a separate door if the customers choose not to come in through the main entrance see exhibit org has one web site on myspace com website the web site does not mention anything about this organization being a organization there are photos on the web site form 886-a crev department of the treasury - internal_revenue_service page -2- form sec_86a department of the ureasury - internal_revenue_service explanation of items name of taxpayer year period ended exhibit c form 6018-a schedule no or exhibit iéxhibit exhibit iexhibit exhibit exhibit a exhibit b 20xx org _dba org address city state showing customers riding the mechanical bull dancing on the dance floor and playing pool in the co-1 facility see exhibit org's facilities are open friday and saturday nights pm until am the organization is also open on sunday from pm until midnight the kitchen is open from pm until am it is freely open to both members and nonmembers general_public the org averages approximately people per night people for a special event the organization may have to org as of december 20xx had veterans’ members the org pays the headquarters dollar_figure per year in dues dues for the members to the org are dollar_figure per year no register is kept for members or nonmembers to sign in to use the facilities the org is open to the public based on interview testimony from the principle officer org does not account for member and nonmember bar kitchen sales separately according to the organization more of the bar kitchen receipts are from nonmembers than from members according to the interview of the organization's president member benefits are discounted food and drinks employees of org have the option to buy insurance through co-2 and accident insurance and to have a membership at co-3 the employees do not receive discounted drinks or food sodas are free to veterans employees and designated drivers org stated that it has the following activities a b c quarterly meetings and minutes have to be provided to the hq organization operation of the bars kitchen dart boards juke box mechanical bull and pool tables is open to both members and nonmembers hold fundraisers for different organizations such as co-4 the sheriff's department and the fraternal order of the police a review of the org s activities could not determine the extent of member participation since the organization did not keep adequate_records showing member participation vs nonmember participation org’s financial information membership facts do not show bona_fide members according to org’s 20xx form_990 return the gross sales’ of the organization totaled dollar_figure the organization's gross_receipts per the audit were dollar_figure and its expenses for liquor rent utilities taxes advertising food and other services were after examination dollar_figure for for purposes of this discussion the term gross_sales means gross_receipts as reported on the organization’s form_990 form 886-acrev department of the treasury - internal_revenue_service page -3- oun 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer year period ended xhibit c form 6018-a schedule no or exhibit exhibit exhibit exhibit lexhibic exhibit a exhibit b 20xx org dba org address city state the year 20xx the organization's gross_receipts on the form_990 return for 20xx totaled dollar_figure org's gross_receipts per the audit for 20xx were dollar_figure and the expenses for liquor rent utilities taxes advertising food and other services were after examination dollar_figure for information regarding the revenue and expenses see exhibit a org pays the org dollar_figure per year in dues the books_and_records of the organization did confirm these payments for 20xx and 20xx the president of the organization provided a copy of a contract that is a divorce agreement for splitting the profits with his ex-wife this contract reads as if this is a regular business and not an exempt_organization the purpose of this contract per the president is that if the business is sold the ex-wife would receive of the president' sec_55 of the business if there’s any profit she receives part of the profit the president of the organization is paying her money every monday based on the net profit of the organization with the maximum of dollar_figure that is to be paid to her according to the contract see exhibit b in reviewing the installment_agreement between the organization and co-6 the signature page states the borrower is a general_partnership and is signed by president president vice- president vice president and ra-1 vice-president’s wife see exhibit c org’s activities revenues and expenses in reviewing the activities for org the organization was unable to provide a breakdown of the hours being spent the amount of revenue generated and or the expenses_incurred for the years under examination in reviewing the minutes nothing is mentioned about special events fundraisers for veterans org's activities consist of quarterly meetings and minutes operation of the bars kitchen dart boards juke box mechanical bull and pool tables and fundraisers that are held for different organizations in touring the facility there were posters and flyers for male and female strippers to be seen the largest part of the building consists of a large dance floor tables on the main floor and upstairs two bars and a stage for bands or a dj the organization rents a mechanical bull once a month per their web site he started working there he wasn’t aware that the organization was a and that he thought it was just a regular bar in the interview of one of the bar tenders he stated that when organization the organization will have sports nights such as super bowl sunday or ufc fights to bring in customers org sponsors a golf charity twice a month with donations going to shriners org sponsors a local softball team and a dirt track car org has a cover charge when bands play the dj gives away t-shirts and t-shirts are provided as uniforms for the staff form 886-ackes department of the treasury - internal_revenue_service page -4- form 886a department of the treasury internal_revenue_service explanation of items schedule no or léxhibit iexhibic exhibit iexhibit exhibit exhibit a exhibit b exhibit c form 6018-a year period ended 20xx name of taxpayer org _dba org address city state tax exemption - veterans organizations law and analysis staff of joint comm on taxation cong historical prior to the enactment of r c sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under r c sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare development and present law of the federal tax exemption for charities and other tax- exempt_organizations jcx-29-05 no comm print 20xx the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 the sec_501 exemption requirements in general sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions kk kk before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 however the act extended the application of the unrelated_business_income_tax to form 886-acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service schedule no or exhibit form 886a p _ explanation of items name of taxpayer org dba org address city state eexhibic exhibit exhibit léxhibit xhibit a exhibit b lixhibit c form 6018-a year period ended 20xx b at least percent of its members are past or present members of the armed_forces_of_the_united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition ilr c sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially all’ mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of an sec_501 organization’s total membership may consist of individuals not mentioned in the statute neither r c sec_501 its legislative_history nor the regulations under ilr c sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under r c sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see r c sec_6001 and sec_1_6001-1 prior to 20xx ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in 20xx congress amended r c sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from footnote continues next page form 886-a crev department of the treasury - internal_revenue_service page -6- schedule no or exhibit exhibie lixhibit exhibit exhibit exhibit a exhibit b xhibic c form 6018-a year period ended 20xx form 886a service_department of the treasury - internal revenue explanation of items name of taxpayer org dba org address city state operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1 c social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to every organization exempt from tax under sec_501 and subject_to the unrelated sec_1 these books_and_records are required to be available for inspection by the service treas reg in addition veterans organizations are required to keep books_and_records to substantiate continued footnote time to time proscribe business income_tax including veterans organizations must keep such records a a information reported on their information_return see r c sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub sess in congress amended sec_501 replacing exclusively with substantially_all this change was l no s rep cong 2d form 886-a rrev department of the treasury - internal_revenue_service page -7- rete 886a department of the preasury - internal_revenue_service explanation of items name of taxpayer dba org address city state 20xx org schedule no or lixhibit ixhibic exhibit lixhibit exhibit ixhibir a exhibit b exhibit c form 6018-a year period ended sec_501 were required to operate exclusively for the pleasure and recreation of its members see i r c purposes of determining whether an r c sec_501 veterans organization is providing social and recreational activities exclusively for its members thus the rulings and case law under r c sec_501 are useful for reg sec_1_501_c_7_-1 provides that a club that engages in business such as making treas its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under r c sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in west side tennis club v commissioner f 2d cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d at p sec_501 social_club is not operated exclusively for the pleasure or recreation of its it makes its facilities available to the general_public to a substantial degree id in rev_rul 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a members if however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public is persons other than members and their bona_fide guests or its because the general_public may occasionally be permitted to participate in affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members that in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources from nonmembers’ use of club facilities or services pub l sess only of their gross_receipts however may be derived no s rep cong 2d form 886-acrev department of the treasury - internal_revenue_service page -8- form 886a department of the ureasury - internal_revenue_service explanation of items name of taxpayer year period ended org dba org address city state schedule no or exhibit exhibit exhibit exhibit exhibit iexhibit a eexhibic b exhibit c form 6018-a 20xx in 19xx the service issued revproc_71_17 19xx-1 c b which contains guidelines for determining the impact of an organization's nonmember gross_receipts on its exempt status under lr c sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 19xx-1 c b at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer revproc_71_17 sec_3 in 615_f2d_600 cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club's activities form 886-a rev department of the treasury - internal_revenue_service page -9- form sec_86a department of the treasury - internal_revenue_service explanation of items name of taxpayer org dba org address city state schedule no or exhibit exhibit exhibit iexhibit exhibit exhibit a exhibic b exhibit c form 6018-a year period ended 20xx and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id inurement an organization fails to qualify for exemption under sec_501 if there is inurement sec_501 of the code prohibits inurement to the benefit of any private_shareholder_or_individual the regulations contain corresponding language see sec_1 c - a there are no cases or rulings interpreting this statutory or regulatory language under sec_501 the inurement prohibition set forth in sec_501 however parallels exactly the language found in sec_501 thus it is the government's position that the case law as well as the regulatory and other guidance on inurement under sec_501 may be used by analogy in interpreting prohibited inurement under ilr c sec_501 an organization will not qualify for exempt status under sec_501 if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 inurement may take many forms and an organization’s earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries see 412_f2d_1197 cert_denied 397_us_1009 excessive_compensation paid to insiders 412_f2d_1197 cert_denied 397_us_1009 excessive rents paid to insiders as landlords easter house v u s ci ct loans to insiders on advantageous terms revrul_56_138 1956_1_cb_202 excessive employee_benefits provided to insiders anclote psychiatric center inc v commissioner t c memo purchase of assets from insiders for more than fair_market_value or sale of assets to insiders for less than fair_market_value moreover the unaccounted for diversions of a charitable organization’s resources by one who has complete and unfettered control can constitute inurement founding 823_f2d_1310 see also 365_f2d_792 385_us_1026 318_f2d_632 cir cir cert_denied in 75_tc_127 a newly formed christian religious_organization which was founded by one of its ministers paid its founder and its other ministers a predetermined percentage of the gross tithes and offerings that were received by the organization after determining that part of the organization’s net_earnings inured to the benefit of private shareholders or individuals ie the ministers the tax_court held that the organization was not exempt as an organization described in r c sec_501 form 886-a crev department of the treasury - internal_revenue_service page -10- corm 886a department of the ‘treasury - internal_revenue_service schedule no or exhibit name of taxpayer org dba org address city state exhibit exhibit exhibit a exhibit b exhibit c form 6018-a year period ended 20xx in 222_fsupp_151 e d wash the plaintiff a motorcycle club claimed it was a non-profit charitable corporation and asserted that it was exempt from federal_income_tax under r c sec_501 and entitled to a refund the district_court disagreed with the plaintiff's assertions held that part of the motorcycle club's net_earnings inured to its members even though the amount_involved was de minimus and concluded that the plaintiff was not exempt from federal_income_tax in 203_f2d_872 5th cir a corporation filed suit to recover overpayments of income taxes on grounds that it was entitled to charitable exemption the united_states district_court for the northern district of texas entered judgment against the plaintiff and the plaintiff appealed the court_of_appeals affirmed the district court's judgment and concluded that the district court's finding that the salary that was paid to the founder of the charitable foundation to which all of the founder’s stock in the corporation was transferred was excessive and constituted inurement of net_earnings to the benefit of a private individual was not clearly erroneous in the 412_f2d_1197 ct_cl cert_denied 397_us_1009 in addition to receiving salary commission and royalty payments the founder of the church and several members of his family received unexplained payments in the nature of loans and reimbursements for expenditures made in plaintiff's behalf for expenses and other purposes the court of claims held that the plaintiff was not entitled to exemption from federal_income_tax because it failed to prove that no part of the corporate net_earnings benefited private individuals was dismissed thus the plaintiffs claim was denied and the petition in 365_f2d_792 8th cir after the court_of_appeals concluded that the tax_court was justified in ruling that the corporate petitioner was not entitled to tax exemption as a religious_organization under r c sec_501 it turned its attention to the unaccounted-for and unexplained withdrawals from the corporation’s bank accounts and the checks which were made payable to the founder that were drawn on the organization's account the commissioner credited the unidentified withdrawals to the founder's income the tax_court sustained such action and the court_of_appeals affirmed the tax court's determination noting that djue to the extremely close relationship between the founder and the day-to-day financial activities of organization and due to the founder's complete and unfettered control_over the organization the founder has the burden of explaining unidentified withdrawals from the organization's accounts id pincite citing 280_us_227 295_f2d_98 8' if he is unable to do so the commissioner may validly assume that the withdrawals were income to the founder 365_f2d_792 8th cir no evidence of any kind was produced explaining the withdrawals or indicating that the founder did not receive the benefit from them thus the court_of_appeals concluded that the assessments were proper id form 886-acre department of the treasury - internal_revenue_service page -11- form sr6a department of the treasury - internal_revenue_service explanation of items schedule no or ixhibit saas iexhibit exhibit exhibit a exhibit b exhibit c form 6018-a year period ended 20xn name of taxpayer org dba org address city state in the overt indications included salaries living_expenses and royalties and the in 823_f2d_1310 cir cert_denied 486_us_1015 the court_of_appeals affirmed the tax court’s judgment which upheld the commissioner's assessment of tax deficiencies and penalties against the church following the revocation of the church’s tax exempt status the court_of_appeals reviewed the tax court's factual finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard and his family and otc a private for-profit corporation for clear error finding that a portion of the church's net_earnings inured to the benefit of l- ron hubbard his family and otc the tax_court isolated two indications of inurement overt and covert inurement covert indications included debt repayments and l ron hubbard’s unfettered control_over millions of dollars of church assets the tax_court concluded that these indications when viewed in light of the self-dealing associated with them coupled with the church's failure to carry its burden_of_proof and to disclose the facts candidly proved conclusively that the church was operated for the benefit of l ron hubbard and his family hubbard’s salary the church paid for all of the hubbards’ living and medical_expenses aboard the cruise_ship apollo the church paid substantial royalties to l ron hubbard for his books recordings and e-meters the record revealed that l ron hubbard had unfettered control_over millions of dollars in church assets and supported the tax court's conclusion that l ron hubbard had unfettered control_over church of scientology trust fund assets additionally the tax_court found that church income incurred to the benefit of l ron hubbard in a grand scale in the form of debt repayments id at p sums of money inured to the benefit of l ron hubbard and his family during the years at issue nor the living_expenses necessarily constituted evidence of inurement the cumulative effect of hubbard’s use of the church to promote royalty income hubbard's unfettered control_over millions of dollars of church assets and his receipt of untold thousands of dollars worth of debt repayments strongly demonstrate inurement id the court_of_appeals found no clear error and noted that a lthough neither the salaries in sum the tax_court held that significant id at p in addition to recordkeeping and reporting requirements every organization exempt from tax under ilr c sec_501 and every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see sec_6001 subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1 a and c the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of form 886-acrev department of the treasury - internal_revenue_service page -12- department of the treasury internal_revenue_service schedule no or lixhibit form 886a exhibit exhibit lexhibie a exhibit b exhibit c form 6018-a name of taxpayer org dba org address city state year period ended 20xx carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see lr c sec_6033 every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f ie r c sec_501 and following chapter of subtitle a of the code ilr c sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 see also r c sec_6001 sec_1_6001-1 an organization's failure or inability to file required information returns or otherwise to comply with the provisions of r c sec_6033 and the regulations which implement it may result in the termination of the organization's exempt status based on the grounds that the organization has not established that it exempt status see revrul_59_95 accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax is observing the conditions that are required for the continuation of its these conditions require the filing of a complete and id revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year its records were so incomplete however that the organization was unable to furnish such statements the internal_revenue_service held that the organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status unrelated_business_income_tax sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions form 886-a rev department of the treasury - internal_revenue_service page -13- schedule no or xhibit ixhibit lixhibit exhibit exhibit exhibit a pixhtbie b exhibit c form 6018-a year period ended 20xn foo 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org dba org address city state sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as is carried on within a larger aggregate of similar activities or trade_or_business merely because it within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends on each case upon the facts and circumstances involved for in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the armed_forces_of_the_united_states if such post or organization is a organized in the united_states or any of its possessions b atleast of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual c with respect to the membership requirements under sec_501 of the code in senate report no g2 cong 2d sess 1972_2_cb_713 pincite congress stated that substantially_all mean sec_90 percent therefore of the percent of the members that do not have to be past or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc thus only percent of a sec_501 organization's total membership may consist of individuals not mentioned above sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-acrev department of the treasury - internal_revenue_service page -14- form 886a deparument of the ereasury internal_revenue_service explanation of items name of taxpayer year period ended exhibit c form 6018-a schedule no or exhibit exhibit exhibit léxhibit xhibit lixhibit a exhibit b 20xx org dba org address city state sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 c must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1 c - a to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue_officer or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 of the regulations states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_401 or sec_501 shall file its annual return on form_990 sec_1_6033-2 of the regulations states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required form 886-a aev department of the treasury - internal_revenue_service page -15- department of the treasury - internal revenue serv ice schedule no or lixhibit form 886a name of taxpayer xhibit exhibit exhibit a eexhibic b exhibit c form 6018-a year period ended org dba org address city state 20xx by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created is required to file an annual information_return shall submit such additional sec_1_6033-2 of the regulations states that every organization which is exempt from tax whether or not it information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_68_46 1968_1_cb_260 describes another veterans’ post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization's business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans’ programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity rul 1961_2_cb_115 describes an organization that was created exclusively for rev the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public the weekly lottery the major portion of the profits of the lottery was used for the payment of general_expenses of the organization and only a small portion was used for social welfare purposes the ruling holds that the organization is not operated exclusively for the promotion of social welfare because its primary activity is the conduct of a business for profit accordingly it is not exempt under sec_501 of the code its principal source_of_income was the gross_receipts from revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of tts exempt status taxpayer's position government’s position and conclusions form 886-acrey department of the treasury - internal_revenue_service page -16- form 886a department of the ‘treasury - aternal revenue service explanation of items schedule no or xhibit exhibit lexhibi lexhibie lexhibic exhibit a exhibit b lixhibic c form 6018-a year period ended name of taxpayer org dba org ddress city state 20xx issue org has not established that it operates exclusively for exempt purposes listed in sec_1_501_c_19_-1 an organization described in sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 among these purposes is the provision of social and recreational activities for its members if an organization makes its facilities available to the general_public to a substantial degree and or a significant amount of the organization's income is received from the general_public the organization may lose its tax exemption in the instant case very few documents were produced during the examination that demonstrated the exempt_activities in which org engaged during the years at issue org was unable to provide records that demonstrated the amount of income for members their families guests auxiliary members and nonveterans nor did the organization provide records to demonstrate who used the facilities ie members members’ families guests non-veterans etc on a daily basis according to information that org's president president provided during the initial interview and based on the records that the organization provided for review it has been determined that more than of the organization’s gross_receipts were derived from the general public’s use of the organization's facilities ie drinks in 20xx and 20xx respectively this determination is further supported by comparing the average amount each of the members of the organization and or their families would have had to spend each year in order to reach the organization’s total gross_receipts for 20xx and 20xx for 20xx the average amount a member and or their family would have had to spend at the organization would have been dollar_figure for 20xx the average amount would have been dollar_figure given the fact that org had only members and customers per night and because it lacks the records to substantiate the source of its gross_receipts we have determined that org is operating a business that is open to the public and it is not operating exclusively to provide social and recreational activities to its members based on the evidence that has been produced to date it appears that the organization's exempt_activities are insignificant in comparison to org’s operation of the business moreover org failed to substantiate what purpose was served by the donations issue org's net_income inured to the benefit of its president president during 20xx and 20xx respectively in the mortgage note for the business the loan document states the borrowers are president president vice-president vice president and ra-1 vice president’s wife this loan appears to benefit the three partners as the contract does not mention the tax exempt_organization anywhere in it the contract also states that this is a general_partnership see exhibit c a contract between president president and ra-2 spouse that states that there is entitled to half of the profits for the weekend sales from the business it states that the maximum amount to be paid to her is dollar_figure and this is to be paid every monday see exhibit b form 886-a rev department of the treasury - internal_revenue_service page -17- schedule no or lexhibit sche exhibit deparument of the preasury preasury - internal synal revenue s revenue oe service eperument of the - on form 886a explanation of items name of taxpayer lexhibie exhibit lxhibit xhibit lexhibit a exhibic b exhibit c form 6018-a year period ended 20xx org dba org address city state an organization does not qualify for exemption from federal_income_tax under sec_501 of the code if any of its assets or earnings inure to the benefit of any insiders see sec_1 c - a although stated in terms of the net_earnings of an organization the inurement doctrine applies to any transfer of an organization's assets see 75_tc_127 the prohibition on inurement in i l r c sec_501 is absolute even if the amount_involved is considered to be de minimus the internal_revenue_service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see 222_fsupp_151 e d wash based on the foregoing the reported income that the organization paid to the president's spouse in 20xx and 20xx respectively constitutes inurement see sec_1 c - a issue org has failed to satisfy the recordkeeping and reporting requirements provided by ilr c sec_6001 and sec_6033 as is discussed more fully above in order to qualify for exemption under sec_501 an organization must keep accurate books_and_records to determine the nature of the organization's income and records of its exempt and non exempt_activities during the years under examination org failed to maintain records which distinguished the income that it derived from veteran members the members' families bona_fide guests auxiliary members and non-veterans in connection with the organization’s operation of its bar and or lounge also the organization produced very few records that substantiated the activities that it claimed were engaged in for exempt purposes additionally the organization’s forms for 20xx and 20xx do not accurately reflect the organization's activities the nature of its income and or expenses or the amounts of its income and expenses as required under sec_6001 and sec_6033 and the regulations promulgated under those sections issue org does not qualify for exemption under r c sec_501 and therefore its tax exempt status should be revoked for the following reasons org does not operate exclusively for exempt purposes as required because it primarily operates a bar and more than a substantial amount of sales are to the general_public org’s net_income inured to the benefit to its founder and president during the years under examination org failed to meet the recordkeeping and reporting requirements required by ilr c sec_6001 and sec_6033 as indicated above the operational_test is not satisfied where any part of the organization's earnings inures to the benefit of private shareholders or individuals org has operated in the form 886-a rev department of the treasury p ry - internal_revenue_service page -18- porn 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or lxhibit exhibie exhibir lexhibit exhibit eexhibie a lexhibit b name of taxpayer org dba org address city state exhibit c form 6018-a year period ended 20xx same manner since it was included in org’s group exemption in april of 20xx accordingly we have determined that recognition of exemption as an organization described in sec_501 is revoked effective as of april 20xx org is required to file form_1120 returns for all open tax years ending after april 20xx issue alternatively if org’s exemption under r c sec_501 as an organization described in rc sec_501 is not revoked it 20xx the income that org received from its bar operations vending machines keno and gaming activities is unrelated_business_income under sec_512 which is subject_to tax pursuant to sec_511 trade_or_business it must be shown that there is a trade_or_business the trade_or_business is regularly carried on and the conduct of the trade_or_business is not substantially related to the organization’s exempt_purpose or function see sec_1_513-1 in determining whether an income-producing activity is an unrelated is the government's position that effective january as is discussed more fully above gross_income is derived from an unrelated_trade_or_business if the trade_or_business is not substantially related other than through production of funds to the purposes for which exemption is granted see sec_1_513-1 to escape taxation as unrelated_business_income the organization's activities which give rise to the income must contribute directly and importantly to the accomplishment of one or more of the organizations exempt purposes see sec_1_513-1 a non-commercial manner or that the frequency of its operations in this case org was actively engaged in the operation of a bar which was open to the general_public org’s bar was open days a week and the bar was operated by the organization in direct competition with similar non-exempt commercial enterprises thus org's bar activities constituted a regularly carried on trade_or_business org has failed to demonstrate that its bar activities were conducted in were irregular compared with similar non-exempt enterprises org did not maintain any records which specify the amounts of income that the bar generated from members and non members and it failed to provide any basis for determining how much of its income came from members and non members since no reasonable method exists for determining which part of the organization’s bar income was derived from the general_public as opposed to the organization's members it generated by the bar including but not limited to the bar operations vending machines keno and gaming activities should be treated as unrelated_business_income is the government's position that all of the income that was since the organization's bar income that was derived from the general_public is unrelated to the organization's exempt purposes and the organization failed to maintain records that delineated between the income that it derived from members and non members and because it was unable to establish which part of the income was related to and or generated by members of the organization as opposed to nonmembers such income should be considered to be unrelated_trade_or_business income and it basis was provided to explain how such income was determined accordingly the organization is liable for dollar_figure in federal_income_tax for the year ending december 20xx and dollar_figure in federal_income_tax for the year ending december 20xx the organization is is therefore subject_to income_tax no reasonable form 886-acrrev department of the treasury - internal_revenue_service page -19- department of the ‘treasury - internal_revenue_service form 886a explanation of items schedule no or xhibit texhibit exhibit exhibit exhibit exhibit a lixhibit b exhibit c form 6018-a name of taxpayer org dba org address city state 20xx year period ended required to file form 990-t returns for all subsequent tax years see exhibit b for a list of taxable_income deductible expenses determined during the audit and form_4549 for computations of the federal_income_tax owed if you accept our findings please sign the enclosed form 6018-a consent to proposed action-non declaratory_judgment please return it to the following address within days of the date of this letter internal_revenue_service form 886-aev department of the treasury - internal_revenue_service page -20-
